ORDER

PER CURIAM.
Plaintiff appeals from a judgment entered on a directed verdict in favor of defendants General Electric Company and G.E. Medical Systems in a jury-tried case for negligence and products liability. Plaintiff contends that he made a submissi-ble case and argues that the trial court erred in excluding certain evidence and rebuking his trial counsel in the presence of the jury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).